In Mandamus. This cause originated on the filing of a complaint for a writ of mandamus. Upon consideration of respondents’ motion to stay proceedings to enforce the judgment, relators’ motion for show-cause contempt order, sanctions, and costs and attorney fees, and respondents’ motion to strike relators’ notice of submission of affidavit,
It is ordered that respondents’ motion to stay proceedings to enforce the judgment is denied.
On February 20, 2008, this court ordered respondents to pay the city of Cleveland’s construction-equipment operators and master mechanics the difference between the prevailing-wage rates set forth in the Construction Equipment Employers Association Building Agreement between the International Union of Operating Engineers, Local 18 and its branches, and the Construction Equipment Employers Association, and the lower rates that they have been paid for the period beginning April 11, 2007.
*1495Because respondents had failed .to comply with this court’s writ, on July 9, 2008, this court found respondents to be in contempt of the writ and awarded sanctions.
On September 10, 2008, this court granted relators’ motion for clarification and again ordered respondents to immediately comply with the writ by paying the city’s construction-equipment operators and master mechanics the difference between the prevailing-wage rates set forth in the Construction Employers Association Building Agreement between the International Union of Operating Engineers, Local 18 and its branches, and the Construction Employers Association and the lower rates that they have been paid for the period beginning April 11, 2007 and thereafter as long as there is no collective bargaining agreement and the Cleveland Charter requires paying those employees the prevailing-wage rates.
Because respondents have continued to fail to comply with this court’s writ, respondents are again found to be in contempt of the court’s writ.
It is therefore ordered that respondents immediately comply with the writ by paying the city’s construction-equipment operators and master mechanics the difference between the prevailing-wage rates set forth in the Construction Employers Association Building Agreement between the International Union of Operating Engineers, Local 18 and its branches, and the Construction Employers Association and the lower rates that they have been paid for the period beginning April 11, 2007 and thereafter as long as there is no collective bargaining agreement and the Cleveland Charter requires paying these employees the prevailing-wage rates.
It is further ordered that if respondents have not fully complied with the writ by November 15, 2008, respondents shall pay a fine of $1,000 per day to this court from November 15, 2008, until the date on which they have fully complied with the writ.
It is further ordered that relators be awarded their attorney fees related to their response to respondents’ motion for stay and their pending motions. Relators’ counsel is directed to submit a bill and documentation in support of the award, in accordance with the guidelines set forth in Rule 1.5 of the Ohio Rules of Professional Conduct, within ten days of this entry. Respondents may file objections to relators’ bill and documentation within ten days of the filing of the bill and documentation, and relators may file a reply to respondents’ objections, if any, within five days of the filing of the objections.
Respondents’ motion to strike relators’ notice of submission of affidavit is denied as moot.